Filed 10/9/20 P. v. Ruiz CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B306056

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. VA127468
        v.

 MICHAEL DONNY RUIZ,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Debra Cole-Hall, Judge. Affirmed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

      Defendant Michael Donny Ruiz appeals from the
postjudgment order denying his requests for resentencing. Our
independent review of the record has revealed no arguable
appellate issues, and we affirm.

                            BACKGROUND

      On January 17, 2014, defendant pled no contest to assault
by means likely to produce great bodily injury (Pen. Code,1 § 245,
subd. (a)(4)), and admitted personally inflicting great bodily
injury in committing that offense (§ 12022.7, subd. (a)).
Defendant also admitted suffering two prior serious felony
convictions (§ 667, subd. (a)(1)), and a prior prison term (§ 667.5,
subd. (b)). The trial court sentenced defendant to a total of 20
years in state prison.
      On April 15, 2020, defendant filed a petition for
resentencing under Senate Bill No. 1393, and a motion for
resentencing under Senate Bill No. 620. The court denied the
requests on April 15, 2020.
      Defendant filed a timely notice of appeal from the order,
and we appointed counsel to represent him. On August 4, 2020,
appointed counsel filed a brief in which he raised no issues and
asked us to follow the procedures set forth in People v. Serrano
(2012) 211 Cal.App.4th 496. We notified defendant that his
attorney had filed a brief that raised no issues and that he could
submit by brief or letter any grounds for an appeal, or




1   All undesignated statutory references are to the Penal Code.




                                     2
contentions or arguments he wished this court to consider. We
have not received a response.

                         DISCUSSION

       Senate Bill No. 620 went into effect on January 1, 2018,
and amended sections 12022.5 and 12022.53 to allow the trial
court to strike firearm enhancements in the interest of justice.
(People v. Hargis (2019) 33 Cal.App.5th 199, 209.) Senate Bill No.
1393 went into effect on January 1, 2019, and amended sections
667 and 1385 to remove the prohibitions on striking or dismissing
a five-year prior serious felony enhancement. (See Stats. 2018,
ch. 1013, §§ 1–2.)
       Here, the court did not impose a firearm enhancement.
And, in any event, the judgment became final when defendant
failed to appeal it years ago before the enactment of Senate Bill
No. 620 and Senate Bill No. 1393. Accordingly, the court did not
err in denying defendant’s requests for resentencing under
Senate Bill Nos. 620 and 1393.
       We have examined the entire record, and are satisfied
appellate counsel has fully complied with his responsibilities and
no arguable issues exist in the appeal before us.




                                3
                      DISPOSITION

    The order is affirmed.



NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    LAVIN, J.
WE CONCUR:



    EDMON, P. J.



    EGERTON, J.




                             4